DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	The wrong document was cited in the lack of unity restriction. The cited document should have been WO 2018056855 instead of US 2018056855. However, after reconsideration of the contents of the WO document, the reference was not sufficient to use as prior art.  
Applicant's election without traverse of Group I in the reply filed on November 4, 2021 is acknowledged. Group I, drawn to compounds of formula (Ia) and compositions thereof, embraced by claims 2-12, 16 and 17 was elected by Applicant. Applicants pointed to no errors in the Examiners analysis of the different inventions. 
Applicant elected the following species:

    PNG
    media_image1.png
    251
    235
    media_image1.png
    Greyscale
 and indicated claims 2, 3, 6-12 and 16-18 read on said species. The elected species was not found during the search. Therefore, the search was expanded. 
Based on the search results, the species election and the lack of unity restriction is withdrawn. 
claims 2-12 and 15-18 are pending and under consideration.
Claim Objections
Claims 5 and 6 are objected to because of the following informalities: a period is required at the end of the claim.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the term “group” should be removed from page 8, line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase "conditions ameliorated by inhibition of dopamine-beta hydroxylase outside the central nervous system" is indefinite. There is no standard list of conditions which are ameliorated by inhibition of dopamine-beta hydroxylase outside the central nervous system. The specification on page 68, states include but are not limited cardiovascular disorders, which uses open language. What other diseases are contemplated? 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the inhibition of dopamine-beta hydroxylase, does not reasonably provide enablement for a method of treating or preventing conditions ameliorated by the inhibition of dopamine-beta hydroxylase generally. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims.
(a) Scope of the compounds. The scope of the compounds embrace the millions of compounds embraced formula Ia with five variables.
(b) Scope of the diseases covered.  The full scope is not known as noted in the 112(b) rejection above, however, cardiovascular conditions are disclosed. Cardiovascular disease or condition includes any condition or disease that affects the blood circulatory system.  This includes veins, arteries, capillaries and the heart itself.  It 
	It includes various forms of acute rheumatic heart disease, including acute rheumatic pericarditis, acute rheumatic endocarditis (including acute rheumatic valvulitis) and acute rheumatic myocarditis. There is also rheumatic arthritis and rheumatic chorea, including Sydenham's chorea.
	There are chronic rheumatic heart diseases, which include  rheumatic mitral valve diseases  (mitral stenosis, rheumatic mitral insufficiency, mitral stenosis with insufficiency  and other mitral valve diseases including  mitral valve failure); rheumatic aortic valve diseases  (including rheumatic aortic stenosis (which includes aortic Stenosis, including valvular aortic stenosis, idiopathic hypertrophic sub-aortic stenosis (IHSS), subvalvular aortic stenosis, and supravalvular aortic stenosis), rheumatic aortic insufficiency and  rheumatic aortic stenosis with insufficiency); rheumatic tricuspid valve diseases  (such as tricuspid stenosis, tricuspid insufficiency  and tricuspid stenosis with insufficiency); multiple valve diseases (including disorders of both mitral and aortic valves; disorders of both mitral and tricuspid valves, disorders of both aortic and tricuspid valves  and   combined disorders of mitral, aortic and tricuspid valves); and assorted other rheumatic heart diseases, including rheumatic myocarditis, rheumatic diseases of endocardium, chronic rheumatic pericarditis (including rheumatic adherent pericardium, chronic rheumatic mediastinopericarditis and chronic rheumatic myopericarditis), rheumatic disease of pulmonary valve, and rheumatic carditis.

	There are an array of hypertensive diseases including essential (primary) hypertension; hypertensive heart disease (including hypertensive heart failure);   hypertensive renal disease (which includes for example arteriosclerosis of kidney arteriosclerotic nephritis and hypertensive nephropathy as well as nephrosclerosis and assorted combined hypertensive heart and renal diseases); and secondary hypertension, including renovascular hypertension, hypertension secondary to other renal disorders or to endocrine disorders.
Hypotensive disorders include chronic hypotension, maternal hypotension syndrome, Idiopathic hypotension, postural Hypotension, Orthostatic hypotension,   neurogenic orthostatic hypotension [Shy-Drager], Hypotension due to drugs, and cardiovascular collapse.
The ischaemic heart diseases include angina pectoris (such as various forms of unstable angina, including intermediate coronary syndrome and preinfarction syndrome; angina pectoris with spasm, including angiospastic angina  and prinzmetal angina; angina of effort;  stenocardia;  anginal syndrome and ischaemic chest pain); acute myocardial infarction (which includes acute transmural myocardial infarction of anterior 
	Pulmonary heart disease, which include diseases of pulmonary circulation are exemplified by pulmonary embolism (including pulmonary infarction  of the artery or vein, thromboembolism and thrombosis),  kyphoscoliotic heart disease, chronic cardiopulmonary disease, arteriovenous fistula of pulmonary vessels, aneurysm of pulmonary artery, and rupture, stenosis or stricture of a pulmonary vessel. 
Pulmonary hypertension, an increase in blood pressure in the lung vasculature comes in five categories. Group I is pulmonary arterial hypertension (PAH), which itself can be idiopathic (IPAH), Familial (FPAH), associated with other diseases (APAH) 
	There are also pulmonary valve disorders, such as pulmonary valve stenosis,   pulmonary valve insufficiency, and pulmonary valve stenosis with insufficiency
	Diseases of the pericardium include acute pericarditis  (including acute pericardial effusion, acute nonspecific idiopathic pericarditis, infective pericarditis  (which can be pneumococcal, purulent, gonococcal, meningococcal, syphilitic, tubercular, staphylococcal, streptococcal or viral as well as pyopericarditis), chronic adhesive pericarditis (including accretio cordis, adherent pericardium and adhesive mediastinopericarditis), chronic constrictive pericarditis (including concretio cordis and pericardial calcification),  haemopericardium (infiltration of blood into the pericardium), 
 	This covers various forms of endocarditis, including Verrucous, Atypical verrucous (Libman-Sacks) Non-bacterial thrombotic - NBTE (marantic); bacterial, viral, and rickettsial endocarditis; acute endocarditis, myoendocarditis and periendocarditis; and ulcerative endocarditis. 
	There is acute myocarditis, including forms of infective myocarditis (e.g. septic myocarditis) and isolated myocarditis. There is Myocarditis arising from bacterial diseases (e.g. diphtheritic, gonococcal, meningococcal, syphilitic), from viral diseases (including acute influenzal myocarditis), Myocarditis from Chagas' disease or toxoplasmosis, Rheumatoid myocarditis and Sarcoid myocarditis.
There is also Myocardial fibrosis, and forms of myocardial degeneration (which can be e.g. fatty or senile).
Classified with the cardiomyopathies are dilated cardiomyopathy  (congestive cardiomyopathy), obstructive hypertrophic cardiomyopathy (hypertrophic subaortic stenosis),  nonobstructive hypertrophic cardiomyopathy, endomyocardial (eosinophilic) disease (including endomyocardial (tropical) fibrosis and Löffler's endocarditis) , endocardial fibroelastosis, constrictive cardiomyopathies, alcoholic cardiomyopathy, cardiomyopathies due to drugs and other external agents, cardiomyopathies arising from infectious and parasitic diseases (e.g. from diphtheria), cardiomyopathies from metabolic diseases  (e.g. cardiac amyloidosis), nutritional cardiomyopathies, assorted congenital cardiomyopathies, peripartum cardiomyopathy, hypertrophic 
	Also included are forms of Atrioventricular and left bundle-branch block, including atrioventricular block, first degree, second degree (Atrioventricular block, type I and II; Möbitz block, type I and II; Second-degree block, type I and II and Wenckebach's bloc), complete (Third-degree block). 
	Other conduction disorders include right fascicular block; right bundle-branch block;  bifascicular block; trifascicular block; bundle-branch block;  sinoatrial block; sinoauricular block; forms of pre-excitation syndrome (e.g. anomalous atrioventricular excitation; atrioventricular conduction; Lown-Ganong-Levine syndrome and Wolff-Parkinson-White syndrome); Atrioventricular [AV] dissociation; Interference dissociation and Stokes-Adams syndrome.
	The paroxysmal tachycardias include re-entry ventricular arrhythmia,    supraventricular tachycardia, ventricular tachycardia (including arrhythmogenic right ventricular dysplasia and torsades de pointes), and Bouveret(-Hoffmann) Syndrome. There are also ectopic atrial tachycardia, ectopic junctional tachycardia, sinoatrial nodal reentry tachycardia, sinus tachycardia, and accelerated idioventricular rhythm paroxysmal tachycardias
	Other forms of cardiac arrhythmias include Atrial fibrillation and flutter; ventricular fibrillation (including idiopathic ventricular fibrillation) and flutter; junctional premature depolarization; Ventricular premature depolarization.
There are also Premature Cardiac Complexes (atrial premature complexes, ventricular premature complexes, adams-stokes syndrome, bundle-branch block, and 
There is cardiomegaly, which can take the form of ventricular dilatation, cardiac dilatation or cardiac hypertrophy, and “egg-on-its-side heart”. Somewhat related are assorted cardiac septal defects, (which can be atrial (ASD), auricular or ventricular (VSD)), rupture of chordae tendineae, or of papillary muscle, and intracardiac thrombosis.
	Cerebrovascular diseases include a variety of different  Subarachnoid haemorrhages, which can arise from carotid siphon and bifurcation, from middle cerebral artery, from anterior communicating artery, from posterior communicating artery, from basilar artery, from vertebral artery, or from other intracranial arteries. There is also in this category meningeal haemorrhage and rupture of cerebral arteriovenous malformation. In addition, there are the intracerebral haemorrhages, which can be in the subcortical or cortical hemisphere, in brain stem, in cerebellum, can be intraventricular, or multiple localized.  There is also the subdural haemorrhage and epidural haemorrhage. There are numerous forms of cerebral infarction, which can be due to 
Atherosclerosis (aka arteriosclerotic vascular disease) can affect the aorta, the renal artery (Goldblatt's kidney) and renal arterioles and arteries of extremities (including Atherosclerotic gangrene and Mönckeberg's sclerosis).  There is also atheroma and endarteritis deformans or obliterans. 
	Aortic aneurysm and dissection can be Thoracic, Abdominal aortic or Thoracoabdominal. It includes Aneurysm of carotid artery, of upper extremity, of renal artery, of iliac artery, and other arteries, and Syphilitic aneurysm of aorta. 
Other peripheral vascular diseases of the arteries include chilblains, frostbite, Raynaud's syndrome, thromboangiitis obliterans, acrocyanosis, acroparaesthesia (both Schultze's type and vasomotor [Nothnagel's type]), erythrocyanosis, erythromelalgia, intermittent claudication and spasm of artery. 

 	Diseases of the capillaries  include Hereditary haemorrhagic telangiectasia  (Rendu-Osler-Weber disease) and many forms of naevus, including araneus, blue, spider, stellar, hairy, melanocytic, pigmented, verrucous, portwine, sanguineous, flammeus, and  strawberry.
 	Phlebitis and thrombophlebitis includes endophlebitis, postphlebitic syndrome, thrombophlebitis migrans, Periphlebitis, and septic or suppurative phlebitis. Other venous embolism and thrombosis include mesenteric embolisms, embolism and thrombosis of vena cava, the renal vein and other veins, and Budd-Chiari syndrome.  Varicose veins, include retinal varices, sublingual varices, scrotal varices, pelvic varices, vulval varices, gastric varices, along with varicose veins of lower extremities. Other disorders of veins, lymphatic vessels and lymph nodes include portal vein thrombosis, Compression of vein (including stricture of vein and vena cava syndrome), venous insufficiency, oesophageal varices, and hemorrhoids, which can be internal or external.
There are a number of congenital malformations of cardiac chambers and connections, which include common arterial trunk  (persistent truncus arteriosus), double outlet right ventricle (Taussig-Bing syndrome), double outlet left ventricle, discordant ventriculoarterial connection (including both dextrotransposition of aorta and 
Congenital malformations of cardiac septa include ventricular septal defect,   atrial septal defect  (such as coronary sinus defect; foramen ovale and ostium secundum defect (type ii), both of which can be patent or persistent; and sinus venosus defect), atrioventricular septal defect  (including common atrioventricular canal; endocardial cushion defect and ostium primum atrial septal defect (type i)), aortopulmonary septal defect  (including aortic septal defect and aortopulmonary window), Tetralogy of Fallot, Pentalogy of Fallot  and Eisenmenger's defect.
Congenital malformations of pulmonary, tricuspid, aortic and mitral valves include, pulmonary valve atresia, congenital pulmonary valve stenosis, congenital pulmonary valve insufficiency, congenital tricuspid stenosis (tricuspid atresia),   Ebstein's anomaly, hypoplastic right heart syndrome, congenital stenosis of aortic valve, congenital insufficiency of aortic valve, congenital mitral stenosis (congenital mitral atresia), congenital mitral insufficiency, hypoplastic left heart syndrome, hypoplastic right heart syndrome, and other atresias.  
Other congenital malformations of heart include dextrocardia, laevocardia, cor triatriatum, pulmonary infundibular stenosis,  congenital subaortic stenosis,    malformation of coronary vessels  (such as congenital coronary (artery) aneurysm), congenital heart block,  congenital diverticulum of left ventricle, congenital malformation 
Congenital malformations of great arteries include patent ductus arteriosus,   coarctation of aorta (which can be preductal or postductal), atresia of aorta, stenosis of aorta (including supravalvular aortic stenosis), atresia of pulmonary artery, and stenosis of pulmonary artery. Other congenital malformations of aorta include the absence, aplasia, congenital aneurysm and dilatation of aorta, along with aneurysm of sinus of valsalva (ruptured), double aortic arch [vascular ring of aorta], hypoplasia of aorta, persistent convolutions of aortic arch and persistent right aortic arch. Other congenital malformations of pulmonary artery include agenesis, congenital aneurysm, anomaly and hypoplasia, all of the pulmonary artery, along with pulmonary arteriovenous aneurysm, pulmonary sling, and aberrant pulmonary artery.
Congenital malformations of great veins include congenital stenosis of vena cava, persistent left superior vena cava,  partial or total anomalous pulmonary venous connection (or return, TAPVR or PAPVR), anomalous portal venous connection,  portal vein-hepatic artery fistula, absence of vena cava (inferior or superior), azygos continuation of inferior vena cava, persistent left posterior cardinal vein and scimitar syndrome.
Other congenital malformations of peripheral vascular system include   Congenital absence and hypoplasia of umbilical artery (single umbilical artery), Congenital renal artery stenosis and other congenital malformations of renal artery including Multiple renal arteries, and Peripheral arteriovenous malformation (arteriovenous aneurysm).  Other congenital malformations of peripheral vascular 
 	Other congenital malformations of circulatory system include Arteriovenous malformation of precerebral vessels, Congenital precerebral aneurysm (nonruptured), Arteriovenous malformation of cerebral vessels,  Congenital arteriovenous cerebral aneurysm (nonruptured), gooseneck deformity, Left Ventricle to Right Atrial Shunt, DiGeorge Syndrome, Noonan syndrome, arc of Buehler, arc of Riolan and many more.  
 	There are a number of different forms of vasculitis, including Churg-Strauss vasculitis, consecutive vasculitis, granulomatous vasculitis of central nervous system,  hypersensitivity vasculitis,  (called also allergic or leukocytoclastic vasculitis or leukocytoclastic angiitis which arises from hypersensitivity to an antigenic stimulus), hypocomplementemic vasculitis (urticarial vasculitis),  isolated vasculitis of central nervous system, nodular vasculitis, overlap vasculitis (polyangiitis overlap syndrome), pulmonary vasculitis including Wegener's granulomatosis, rheumatoid vasculitis,  segmented hyalinizing vasculitis (livedo vasculitis), and Polyarteritis nodosa.  There are also specific forms of non-cerebral arteritis, including coronary arteritis, equine viral arteritis, giant cell arteritis (cranial, granulomatous, or temporal arteritis  or Horton's disease), infantile arteritis, infectious arteritis, arteritis obliterans (endarteritis obliterans), rheumatic arteritis, syphilitic arteritis,  Takayasu's arteritis (aortic arch, or brachiocephalic arteritis or  Martorell's syndrome or pulseless disease), tuberculous arteritis,  endarteritis obliterans, arteritis umbilicalis,  and  verminous mesenteric arteritis.

There is a spectrum of  vascular dementia, which includes (1) mild vascular cognitive impairment, (2) multi-infarct dementia (MID), (3) vascular dementia due to a strategic single infarct, (4) vascular dementia due to lacunar lesions, (5) vascular dementia due to hemorrhagic lesions, (6) Binswanger disease (subcortical leukoencephalopathy), (7) subcortical vascular dementia, and (8) mixed dementia (combination of AD and vascular dementia). 

Generally, but not always included in vascular disorders are elevated blood levels of triglycerides, of total cholesterol or of LDL cholesterol, and hyperlipoproteinaemias.
There are all kinds of miscellaneous syndromes, including subclavian steal syndrome, mitral valve prolapse (Barlow) syndrome, Hurler- Scheie syndrome, Hurler syndrome, scimitar syndrome, hypoplastic left heart syndrome, and Lutembacher syndrome.  
There is an assortment of other cardiovascular problems, including admixture lesion, left ventricular hypertrophy, tortuous aorta, aortic laceration,  pulmonary artery sarcoma, aortic regurgitation, pneumomediastinum (Spontaneous and traumatic), middle mediastinal mass, posterior mediastinal mass, Uhl disease, right ventricular hypertrophy, pericardial cyst, carotid artery bruit, coronary artery calcification, fibromuscular dysplasia (FMD), thromboangiitis obliterans (Buerger disease), left or right ventricular volume overload, situs inversus, migraine, Cardiovascular syphilis and many others.
Blood clotting disorders, both too little and too much, are usually included here as well.  This includes things as varied as acquired afibrinogenaemia, hereditary deficiencies in any of factors I-XIII, congenital afibrinogenaemia AC globulin deficiency, proaccelerin deficiency, haemorrhagic disorders due to circulating anticoagulants (including hyperheparinaemia), acquired coagulation factor deficiency, congenital 
According to some authorities, non-genetic Alzheimer's Disease is a vascular disorder with neurodegenerative consequences. Even if not, the brain in Alzheimer's Disease certainly features profound cerebrovascular dysfunction, as the cortical and leptomeningeal vessels are affected by the deposition of the amyloid-β peptide as cerebral amyloid angiopathy. Accordingly Alzheimer's Disease is included as well. 
 	Lymphatic disorders include acute lymphadenitis, nonspecific lymphadenitis (including nonspecific mesenteric lymphadenitis, acute or chronic mesenteric lymphadenitis, adenitis and lymphadenitis), lymphoedema, lymphangiectasis, lymphangitis, nonfilarial chylocele and lipomelanotic reticulosis.
(B)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(C) Direction or Guidance:  That provided is very limited. There is no dosage range information in the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for a method of treating or preventing conditions ameliorated by the inhibition of dopamine-beta hydroxylase or cardiovascular conditions generally.
(D) State of the Prior Art: These compounds are substituted pyrrolo[1,2-c]imidazole-3-thiones.  So far as the examiner is aware, no pyrrolo[1,2-c]imidazole-3-thione of any kind have been used for a method of treating or preventing conditions ameliorated by the inhibition of dopamine-beta hydroxylase or cardiovascular conditions generally.
(E)  Working Examples: There are several in vitro pharmacological assays disclosed spanning pages 426-447: a dopamine-beta hydroxylase inhibition assay, DBH activity in rat adrenal homogenates, catechol determination and pharmacokinetic profile. There are no in vivo pharmacological assays drawn to the treatment of any conditions embraced by the present claim. 
(F) Skill of those in the art: The skill level in the art of pharmacological treatment of cardiovascular disorders varies with the disorder. In some areas such as arterial hypertension, it is relatively high. But in the great majority of cases it is very low as the disorders cannot be treated with pharmaceuticals. There are a wide variety of causes. For example, just for the Vascular dementias, this can be caused when small arteries in the brain burst (cerebral hemorrhage), or arteries are blocked by plaque formation or clots (thrombosis or embolism), or there is insufficient blood flow to parts of the brain (ischemia). Stroke is the most common cause, but it can arise from auto-immune inflammatory diseases of the arteries such as Systemic Lupus Erythermotsis and . 
(G) The quantity of experimentation needed: Owing especially to factors (A), (D) and (F), the quantity of experimentation is expected to be high.

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624